Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161537-8(51)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  In re SOLOMON ADU-BENIAKO, M.D.                                                                       Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  ______________________________________                                                                Megan K. Cavanagh,
                                                                                                                         Justices

  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS,
          Petitioner-Appellee,
                                                                     SC: 161537
  v                                                                  COA: 348668
                                                                     Bd of Medicine: 18-007018
  SOLOMON ADU-BENIAKO, M.D.,
             Respondent-Appellant.
  ______________________________________

  In re SOLOMON ADU-BENIAKO, M.D.
  ______________________________________

  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS,
          Petitioner-Appellee,
                                                                     SC: 161538
  v                                                                  COA: 349754
                                                                     LARA Bureau of Professional
                                                                           Licensing: 18-002838
  SOLOMON ADU-BENIAKO, M.D.,
             Respondent-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of respondent-appellant to exceed the page
  limitation for his reply is GRANTED. The 33-page reply submitted on August 24, 2020,
  is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 9, 2020

                                                                                Clerk